           Case 1:19-cv-00182-GHW Document 75 Filed 12/14/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 12/14/2020
------------------------------------------------------------------X
LIBERTY MUTUAL INSURANCE                                          :
CORPORATION and LM INSURANCE                                      :
CORPORATION,                                                      :
                                                                  :        1:19-cv-00182-GHW
                                                    Plaintiffs, :
                                                                  :            ORDER
                              -against-                           :
                                                                  :
NEW YORK MARINE AND GENERAL                                       :
INSURANCE COMPANY,                                                :
                                                                  :
                                                 Defendant. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On December 5, 2020, the Court granted in part and denied in part the parties’ motions for

summary judgment. Dkt. No. 74. The parties are directed to jointly write the Court by December

18, 2020 regarding the parties’ proposed process for litigating the remainder of this case, including

the parties’ views regarding the propriety of a stay pending the resolution of the appeal in the

underlying state court action and whether the parties request a referral to mediation or a settlement

conference before a magistrate judge.


 SO ORDERED.

 Dated: December 13, 2020                                     _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
